DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4 and 15-19 are objected to because of the following informalities:  
Claim 2, line 9: It appears that “the first guide member” should be changed to “the second guide member” because claim 2, lines 11-13 recites that both the first and second guide member bodies are disengaged from the locked state and the claim has yet to refer to the second guide member body as being in a locked state; 
Claim 3, line 5: “the guide members” should be changed to “the guide member bodies”;
Claim 4, line 5: “the guide members” should be changed to “the guide member bodies”;
Claim 15, line 5: “the first locking member” should be changed to “the first locking mechanism”;
Claim 16, line 5: “the first locking member” should be changed to “the first locking mechanism”;
Claim 17, line 6: “the second locking member” should be changed to “the second locking mechanism”;
Claim 18, line 5: “the second locking member” should be changed to “the second locking mechanism”;
Claim 19, lines 1-2: “needle assembly that includes including” should be changed to “needle assembly that includes”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the guide mechanism" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the guide mechanism” as “the drive assembly”.
Claims 2-8 are rejected due to their dependence from claim 1.
Claim 5 recites the limitation "the forward support hub member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the forward support hub member” as “a forward support hub member”.
Claim 6 is rejected due to its dependence from claim 5.
Claim 7 recites the limitation "the aft support hub member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the aft support hub member” as “an aft support hub member”.
Claim 8 is rejected due to its dependence from claim 7.
Claim 15 recites the limitation "the forward support hub member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the forward support hub member” as “a forward support hub member”.
Claim 16 is rejected due to its dependence from claim 15.
Claim 17 recites the limitation "the aft support hub member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the aft support hub member” as “an aft support hub member”.
Claim 18 is rejected due to its dependence from claim 17.
Claim 19 recites the limitation "the organic tissue sample" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the organic tissue sample” as “an organic tissue sample”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terwilliger (U.S. Pat. No. 6106484).
Regarding claim 19, Terwilliger discloses:
	An apparatus to drive a disposable needle assembly (abstract) that includes including an inner needle member (stylet 46/needle set 42) and a coaxial outer cannula member (outer hollow cannula 48), the apparatus comprising: a first guide member body (spring 62) operatively connected to the inner needle member (stylet 46) (see at least figures 11, 21-24, and 40); a second guide member body (spring 86) operatively connected to the outer cannula member (cannula 48) (at least figures 11, 21-24, and 40 show the guide mechanism and drive housing assemblies in connection and column 10, lines 50-67 and column 11, lines 1-5 disclosing wherein the spring 62 drives or powers the stylet and wherein spring 86 drives or powers the cannula); a first locking mechanism (first and second locking members 118 and 117) to maintain the first guide member body in a locked state (column 10, lines 15-49 disclose wherein the first and second locking members 118 and 117 operate to hold the stylet in a locked state against the bias force of the spring); a second locking mechanism (first and second locking members 122 and 123) to maintain the second guide member body in a locked state (column 10, lines 15-49 disclose wherein the first and second locking members 122 and 123 operate to hold the cannula in a locked state against the bias force of the spring); and an activation member (stylet extension 82) to engage, in sequence, the first locking mechanism and place the first guide member body in an unlocked state, and then the second locking mechanism and place the second guide member body in an unlocked state, and thereby drive, in sequence, Column 11, lines 21-62 disclose wherein an aperture 102 in a base 104 of the stylet is connected to a protrusion 70 on the stylet coupling, the stylet coupling is pushed against the spring by a stylet pushing member 72 attached to the stylet extension until it reaches a position in which the stylet is spring loaded and ready for release, and the spring loaded position is obtained when a second locking member 117 on the stylet coupling engages a first locking member 118, and wherein the stylet is released into the biopsy area by advancing the stylet extension 82 by pushing on a second pushing portion 99 with user's thumb so that the first locking member 118 is released from the second locking member 117 on the stylet coupling, as caused by deflection of the stylet locking member protrusion 119, and the tissue is pierced and relaxed into the notch 50 of the stylet, and sequentially the cannula is released by releasing the first locking member 122 of the cannula from the second locking member 123 and then rapidly moves forward so that the tissue in the notch is severed and retained in the notch of the stylet).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (U.S. Pat. No. 6,106,484) in view of Ginggen et al. (U.S. Pub. No. 2017/0367729).
Regarding claim 9, Terwilliger discloses:
An apparatus to extract an organic tissue sample (abstract), the apparatus comprising: an inner needle member (needle set 42/stylet 46) and a coaxial outer cannula member (outer hollow cannula 48); and a reusable drive assembly (assembly of at least rods 58 and 60 and springs 62 and 86) including: a first guide member body  (spring 62) operatively connected to the inner needle member (stylet 46); a second guide member body (spring 86) operatively connected to the outer cannula member  (cannula 48) (at least figures 11, 21-24, and 40 show the guide mechanism and drive housing assemblies in connection and column 10, lines 50-67 and column 11, lines 1-5 disclosing wherein the spring 62 drives or powers the stylet and wherein spring 86 drives or powers the cannula); a first locking mechanism (first and second locking members 118 and 117) to maintain the first guide member body in a locked state (column 10, lines 15-49 disclose wherein the first and second locking members 118 and 117 operate to hold the stylet in a locked state against the bias force of the spring); a second locking mechanism (first and second locking members 122 and 123) to maintain the second guide member body in a locked state (column 10, lines 15-49 disclose wherein the first and second locking members 122 and 123 operate to hold the cannula in a locked state against the bias force of the spring); and an activation member (stylet extension 82) operatively connected to the first locking mechanism and the second locking mechanism, to place the first guide member body and the second guide member body in an unlocked state, in sequence, to thereby drive, in sequence, the inner needle member and the outer cannula member forward to extract the organic tissue sample (Column 11, lines 21-62 disclose wherein an aperture 102 in a base 104 of the stylet is connected to a protrusion 70 on the stylet coupling, the stylet coupling is pushed against the spring by a stylet pushing member 72 attached to the stylet extension until it reaches a position in which the stylet is spring loaded and ready for release, and the spring loaded position is obtained when a second locking member 117 on the stylet coupling engages a first locking member 118, and wherein the stylet is released into the biopsy area by advancing the stylet extension 82 by pushing on a second pushing portion 99 with user's thumb so that the first locking member 118 is released from the second locking member 117 on the stylet coupling, as caused by deflection of the stylet locking member protrusion 119, and the tissue is pierced and relaxed into the notch 50 of the stylet, and sequentially the cannula is released by releasing the first locking member 122 of the cannula from the second locking member 123 and then rapidly moves forward so that the tissue in the notch is severed and retained in the notch of the stylet).
Yet Terwilliger does not disclose:
Wherein the inner needle and coaxial outer cannula member are operatively connected to a contamination collection member defining a fluidically sealed contamination collection chamber to receive and collect contamination during the extraction of the organic tissue sample.
However, in the same field of tissue collection devices, Ginggen discloses:
wherein the inner needle and coaxial outer cannula member are operatively connected to a contamination collection member defining a fluidically sealed contamination collection chamber to receive and collect contamination during the extraction of the organic tissue sample (paragraphs 0007, 0011, 0079, 0081, and 0084-0085 disclose wherein the device contains a reservoir for collecting waste materials (contaminates) and wherein the reservoir can be a separate component and can contain elements that prevent materials or fluid from leaving the reservoir (fluidically sealed) in order to prevent contamination of the tissue sample and wherein the reservoir is in fluid communication or connection with the needle components).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Terwilliger to incorporate and a contamination collection member defining a fluidically sealed contamination collection chamber to receive and collect contamination during the extraction of the organic tissue sample, as taught by Ginggen, in order to allow waste or contamination material to be separated from the tissue sample so as to get a more accurate biopsy or analysis. 

wherein the reusable drive assembly comprises: a drive housing (housing 52) having a first track member (rod 60) and a second track member (rod 58) extending in parallel from a rear wall of the drive housing (see at least figures 11, 21, and 40).
Regarding claim 15, Terwilliger in view of Ginggen discloses the apparatus of claim 12, and Terwilliger further discloses:
wherein the first guide member body (spring 62) comprises: a first guide cavity to receive one of the track members (at least figures 11, 19-24, and 40 show wherein the spring 62 has a cavity for receiving the rod 60); a first support system to support a forward support hub member (stylet pushing member 72; figure 8, 40, and column 8, lines 54-567 and column 9, lines 1-26 disclose wherein the stylet coupling 64 is pushed against the spring 62 by stylet pushing member 72, which is attached to the stylet extension 82, until it reaches a position wherein the stylet is spring loaded); and a first locking post member (stylet locking member protrusion 119) to engage the first locking member in the locked state of the first guide member body (Column 8, lines 54-67, column 9, lines 1-26, and column 11, lines 21-62 disclose wherein the locking member protrusion holds the locking members 117 and 118 in place until the locking protrusion member is deflected).
Regarding claim 17, Terwilliger in view of Ginggen discloses the apparatus of claim 12, and Terwilliger further discloses:
wherein the second guide member body (spring 86) comprises: a second guide cavity to receive one of the track members (at least figures 11, 19-24, and 40 show wherein the spring 86 has a cavity for receiving the rod 58); a second support system to support the aft support cannula pushing member 115) in a manner that spatially aligns the inner needle member and the outer cannula member (figures 8, 22-24, 40, and column 8, lines 34-53 disclose the cannula 48 and the needle stylet 46 are aligned and wherein the cannula coupling 98 is pushed against the spring 86 by a cannula pushing member 115, which is attached to the cannula extension 56, until it reaches a position wherein the cannula 48 is spring loaded); and a second locking post member (cannula locking member protrusion 124) to engage the second locking member in the locked state of the second guide member body (Column 8, lines 54-67, column 9, lines 1-26, and column 11, lines 21-62 disclose wherein the locking member protrusion holds the locking members 122 and 123 in place until the locking protrusion member is deflected).
Claims 1, 2, 5, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Ginggen and Brennan et al. (U.S. Pub. No. 2015/0148615).
Regarding claim 1, Terwilliger discloses:
An apparatus to extract an organic tissue sample (abstract), the apparatus comprising: a disposable needle assembly (stylet/needle set 42), including an inner needle member (inner pointed tip stylet 46) and an outer cannula member (outer hollow cannula 48) that is coaxially arranged relative to the inner needle member (see column 8, lines 1-16 and figures 6-7); and a reusable drive assembly (assembly of at least rods 58 and 60 and springs 62 and 86) to selectively drive the disposable needle assembly between a first operating position to maintain the drive assembly in a locked state against a bias force, and a second operating position to drive the inner needle member and the outer cannula member forward, in sequence, via the bias force, to extract the organic tissue sample (Column 8, lines 1-67 and column 9, lines 1-26 disclose wherein the device uses a spring system, wherein the springs 62 and 86 are in connection with the rods 58 and 60, and multiple locking mechanisms to maintain the needle and cannula members in a first position against a bias force of the spring and wherein selective actuation causes or allows for movement of the cannula and needle members to a second position so as to drive the needle and cannula members forward so as obtain a tissue sample).
Yet Terwilliger does not disclose:
a contamination collection member defining a fluidically sealed contamination collection chamber to receive and collect contamination during the extraction of the organic tissue sample.
However, in the same field of tissue collection devices, Ginggen discloses:
a contamination collection member defining a fluidically sealed contamination collection chamber to receive and collect contamination during the extraction of the organic tissue sample (paragraphs 0007, 0011, 0079, 0081, and 0084-0085 disclose wherein the device contains a reservoir for collecting waste materials (contaminates) and wherein the reservoir can be separate component and can contain elements that prevent materials or fluid from leaving the reservoir (fluidically sealed) in order to prevent contamination of the tissue sample).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Terwilliger to incorporate a contamination collection member defining a fluidically sealed contamination collection chamber to receive and collect contamination during the extraction of the organic tissue sample, as taught by Ginggen, in order to allow waste or contamination material to be separated from the tissue sample so as to get a more accurate biopsy or analysis. 
Yet the combination does not disclose:

However, in the same field of tissue sampling devices, Brennan discloses:
wherein the contamination collection member is moveable between a compressed position in which, during the first operating position, the contamination collection chamber is to have a first volumetric capacity, and an expanded position during the extraction of the organic tissue sample in which, during the second operating position, the contamination collection chamber is to have a second volumetric capacity that is greater than the first volumetric capacity (paragraph 0067 discloses wherein the reservoir tank for holding fluid waste can be configured to expand as the volume of fluid increases such that the reservoir tank would have a first volumetric capacity at the first operating position and wherein the volumetric capacity would increase as the tissue is extracted in the second operating position and fluid/waste moves into the reservoir).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the contamination collection member is moveable between a compressed position in which, during the first operating position, the contamination collection chamber is to have a first volumetric capacity, and an expanded position during the extraction of the organic tissue sample in which, during the second operating position, the contamination collection chamber is to have a second volumetric capacity that is greater than the first volumetric capacity, in order to allow the waste 
Regarding claim 2, Terwilliger in view of Ginggen and Brennan discloses the apparatus of claim 1, and Terwilliger further discloses:
wherein the reusable drive assembly comprises: a drive housing (housing 52) having a first track member (rod 60) and a second track member (rod 58) extending in parallel from a rear wall of the drive housing (see at least figures 11, 21, and 40); a guide mechanism (assembly of rods 58 and 60 and springs 62 and 86), operatively connected to the drive housing, including a first guide member body (spring 62) operatively connected to the inner needle member (stylet) and a second guide member body (spring 86) operatively connected to the outer cannula member (cannula 48) (at least figures 11, 21-24, and 40 show the guide mechanism and drive housing assemblies in connection and column 10, lines 50-67 and column 11, lines 1-5 disclosing wherein the spring 62 drives or powers the stylet and wherein spring 86 drives or powers the cannula); a locking mechanism (first and second locking members 122 and 123 and first and second locking members 118 and 117), operatively connected to the drive housing, including a first locking member (first and second locking members 118 and 117) to engage and maintain the first guide member body in the locked state (column 10, lines 15-49 disclose wherein the first and second locking members 118 and 117 operate to hold the stylet in a locked state against the bias force of the spring), and a second locking member (first and second locking members 122 and 123) to engage and maintain the first guide member body in the locked state (column 10, lines 15-49 disclose wherein the first and second locking members 122 and 123 operate to hold the cannula in a locked state against the bias force of the spring); and an activation member (stylet extension 82), operatively connected to the drive housing, to disengage and release, in sequence, the first guide member body and the second guide member body from the locked state (Column 11, lines 21-62 disclose wherein an aperture 102 in a base 104 of the stylet is connected to a protrusion 70 on the stylet coupling, the stylet coupling is pushed against the spring by a stylet pushing member 72 attached to the stylet extension until it reaches a position in which the stylet is spring loaded and ready for release, and the spring loaded position is obtained when a second locking member 117 on the stylet coupling engages a first locking member 118, and wherein the stylet is released into the biopsy area by advancing the stylet extension 82 by pushing on a second pushing portion 99 with user's thumb so that the first locking member 118 is released from the second locking member 117 on the stylet coupling, as caused by deflection of the stylet locking member protrusion 119, and the tissue is pierced and relaxed into the notch 50 of the stylet, and sequentially the cannula is released by releasing the first locking member 122 of the cannula from the second locking member 123 and then rapidly moves forward so that the tissue in the notch is severed and retained in the notch of the stylet).
Regarding claim 5, Terwilliger in view of Ginggen and Brennan discloses the apparatus of claim 2, and Terwilliger further discloses:
wherein the first guide member body (spring 62) comprises: a first guide cavity to receive one of the track members (at least figures 11, 19-24, and 40 show wherein the spring 62 has a cavity for receiving the rod 60); a first support system to support a forward support hub member (stylet pushing member 72; figure 8, 40, and column 8, lines 54-567 and column 9, lines 1-26 disclose wherein the stylet coupling 64 is pushed against the spring 62 by stylet pushing member 72, which is attached to the stylet extension 82, until it reaches a position wherein the stylet is spring loaded); and a first locking post member (stylet locking member protrusion 119) to engage the first locking member in the locked state of the first guide member body (Column 8, lines 54-67, column 9, lines 1-26, and column 11, lines 21-62 disclose wherein the locking member protrusion holds the locking members 117 and 118 in place until the locking protrusion member is deflected).
Regarding claim 7, Terwilliger in view of Ginggen and Brennan discloses the apparatus of claim 2, and Terwilliger further discloses:
wherein the second guide member body (spring 86) comprises: a second guide cavity to receive one of the track members (at least figures 11, 19-24, and 40 show wherein the spring 86 has a cavity for receiving the rod 58); a second support system to support the aft support hub member (cannula pushing member 115) in a manner that spatially aligns the inner needle member and the outer cannula member (figures 8, 22-24, 40, and column 8, lines 34-53 disclose the cannula 48 and the needle stylet 46 are aligned and wherein the cannula coupling 98 is pushed against the spring 86 by a cannula pushing member 115, which is attached to the cannula extension 56, until it reaches a position wherein the cannula 48 is spring loaded); and a second locking post member (cannula locking member protrusion 124) to engage the second locking member in the locked state of the second guide member body (Column 8, lines 54-67, column 9, lines 1-26, and column 11, lines 21-62 disclose wherein the locking member protrusion holds the locking members 122 and 123 in place until the locking protrusion member is deflected).
Regarding claim 10, Terwilliger in view of Ginggen discloses the apparatus of claim 9, yet Terwilliger does not disclose:

However, in the same field of tissue sampling devices, Brennan discloses:
wherein the contamination collection member is moveable between a compressed position in which the contamination collection chamber has a first volumetric capacity, and an expanded position in which the contamination collection chamber is to have a second volumetric capacity that is greater than the first volumetric capacity (paragraph 0067 discloses wherein the reservoir tank for holding fluid waste can be configured to expand as the volume of fluid increases such that the reservoir tank would have a first volumetric capacity at the first operating position and wherein the volumetric capacity would increase as the tissue is extracted in the second operating position and fluid/waste moves into the reservoir).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the contamination collection member is moveable between a compressed position in which the contamination collection chamber has a first volumetric capacity, and an expanded position in which the contamination collection chamber is to have a second volumetric capacity that is greater than the first volumetric capacity, in order to allow the waste reservoir to accommodate the required space or volume of contamination material or waste as the sample is drawn into the device such that only the required space is taken within the device.
Regarding claim 11, Terwilliger in view of Ginggen and Brennan discloses the apparatus of claim 10, yet Terwilliger does not disclose:

However, in the same field of tissue sampling devices, Brennan discloses:
wherein the contamination collection member is in: the compressed position during the locked state of the first guide member body and the second guide member body, and the expanded position during the unlocked state of the first guide member body and the second guide member body (paragraph 0067 discloses wherein the reservoir tank for holding fluid waste can be configured to expand as the volume of fluid increases such that the reservoir tank would have a first volumetric capacity at the first or locked state and wherein the volumetric capacity would increase as the tissue is extracted in the during the second or unlocked state as fluid/waste moves into the reservoir).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the contamination collection member is in: the compressed position during the locked state of the first guide member body and the second guide member body, and the expanded position during the unlocked state of the first guide member body and the second guide member body, in order to allow the waste reservoir to accommodate the required space or volume of contamination material or waste as the sample is drawn into the device such that only the required space is taken within the device.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Ginggen and Brennan, as applied to claims 5 and 7, and further in view of Swick et al. (U.S. Pub. No. 2015/0148704).
Regarding claim 6, Terwilliger in view of Ginggen and Brennan discloses the apparatus of claim 5, and Terwilliger further discloses:
further comprising a first trigger member body (base 104) having a cavity configured to receive the first guide member body (figures 22-24 show wherein the base 104 receives the spring 62 at a space or cavity) such that, when selectively manipulated by a user, causes rearward longitudinal movement of the first guide member body relative to the drive housing to thereby cause engagement between the first locking post member and the first locking member (Column 11, lines 21-62 disclose wherein an aperture 102 in a base 104 of the stylet is connected to a protrusion 70 on the stylet coupling, the stylet coupling is pushed against the spring by a stylet pushing member 72 attached to the stylet extension until it reaches a position in which the stylet is spring loaded and ready for release, and the spring loaded position is obtained when a second locking member 117 on the stylet coupling engages a first locking member 118, and wherein the stylet is released into the biopsy area by advancing the stylet extension by pushing on a second pushing portion 99 with user's thumb so that the first locking member 118 is released from the second locking member 117 on the stylet coupling, as caused by engagement with the stylet locking member protrusion 119 when the stylet locking member protrusion 119 is deflected, and the tissue is pierced and relaxed into the notch 50 of the stylet, and sequentially the cannula is released by releasing the first locking member 122 of the cannula from the second locking member 123 and then rapidly moves forward so that the tissue in the notch is severed and retained in the notch of the stylet).
	Yet the combination does not disclose:
a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus.
However, in the same field of biopsy devices, Swick discloses: 
a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus (paragraphs 0060-0066 discloses wherein the internal casing of the biopsy device contains energy absorbing material to absorb sound energy so as to reduce the noise when actuating or firing the device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus, as taught by Swick, in order to muffle the sound, to prevent propagation of the energy to the casing, and to dampen or absorb the energy (paragraph 0061).
Regarding claim 8, Terwilliger in view of Ginggen and Brennan discloses the apparatus of claim 7, and Terwilliger further discloses:
further comprising a second trigger member body (base 68) having a cavity configured to receive the second guide member body (figures 22-24 show wherein the base 68 receives the spring 86 at a space or cavity) such that, when selectively manipulated by a user, causes rearward longitudinal movement of the second guide member body relative to the drive housing Column 8, lines 34-53 and column 11, lines 21-62 disclose wherein an aperture 66 in a base 68 of the cannula is connected to a protrusion 100 on the cannula coupling 98, the cannula coupling is pushed against the spring 86 by a cannula pushing member 115 attached to the cannula extension 56 until it reaches a position in which the stylet is spring loaded and ready for release, and the spring loaded position is obtained when a second locking member 123 on the cannula coupling 98 engages a first locking member 122, and wherein the cannula is moved rearward into a spring loaded position as caused by selective movement or loading by the user).
	Yet the combination does not disclose:
a noise-absorbing material layer on one or more internal surfaces of the second trigger member body to reduce external noise during the firing of the apparatus.
However, in the same field of biopsy devices, Swick discloses: 
a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus (paragraphs 0060-0066 discloses wherein the internal casing of the biopsy device contains energy absorbing material to absorb sound energy so as to reduce the noise when actuating or firing the device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus, as taught by Swick, in order to muffle .
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Ginggen, as applied to claims 15 and 17, and further in view of Swick.
Regarding claim 16, Terwilliger in view of Ginggen discloses the apparatus of claim 15, and Terwilliger further discloses:
further comprising a first trigger member body (base 104) having a cavity configured to receive the first guide member body (figures 22-24 show wherein the base 104 receives the spring 62 at a space or cavity) such that, when selectively manipulated by a user, causes rearward longitudinal movement of the first guide member body relative to the drive housing to thereby cause engagement between the first locking post member and the first locking member (Column 11, lines 21-62 disclose wherein an aperture 102 in a base 104 of the stylet is connected to a protrusion 70 on the stylet coupling, the stylet coupling is pushed against the spring by a stylet pushing member 72 attached to the stylet extension until it reaches a position in which the stylet is spring loaded and ready for release, and the spring loaded position is obtained when a second locking member 117 on the stylet coupling engages a first locking member 118, and wherein the stylet is released into the biopsy area by advancing the stylet extension by pushing on a second pushing portion 99 with user's thumb so that the first locking member 118 is released from the second locking member 117 on the stylet coupling, as caused by engagement with the stylet locking member protrusion 119 when the stylet locking member protrusion 119 is deflected, and the tissue is pierced and relaxed into the notch 50 of the stylet, and sequentially the cannula is released by releasing the first locking member 122 of the cannula from the second locking member 123 and then rapidly moves forward so that the tissue in the notch is severed and retained in the notch of the stylet).
	Yet the combination does not disclose:
a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus.
However, in the same field of biopsy devices, Swick discloses: 
a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus (paragraphs 0060-0066 discloses wherein the internal casing of the biopsy device contains energy absorbing material to absorb sound energy so as to reduce the noise when actuating or firing the device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus, as taught by Swick, in order to muffle the sound, to prevent propagation of the energy to the casing, and to dampen or absorb the energy (paragraph 0061).
Regarding claim 18, Terwilliger in view of Ginggen discloses the apparatus of claim 17, and Terwilliger further discloses:
further comprising a second trigger member body (base 68) having a cavity configured to receive the second guide member body (figures 22-24 show wherein the base 68 receives the spring 86 at a space or cavity) such that, when selectively manipulated by a user, causes rearward longitudinal movement of the second guide member body relative to the drive housing Column 8, lines 34-53 and column 11, lines 21-62 disclose wherein an aperture 66 in a base 68 of the cannula is connected to a protrusion 100 on the cannula coupling 98, the cannula coupling is pushed against the spring 86 by a cannula pushing member 115 attached to the cannula extension 56 until it reaches a position in which the stylet is spring loaded and ready for release, and the spring loaded position is obtained when a second locking member 123 on the cannula coupling 98 engages a first locking member 122, and wherein the cannula is moved rearward into a spring loaded position as caused by selective movement or loading by the user).
	Yet the combination does not disclose:
a noise-absorbing material layer on one or more internal surfaces of the second trigger member body to reduce external noise during the firing of the apparatus.
However, in the same field of biopsy devices, Swick discloses: 
a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus (paragraphs 0060-0066 discloses wherein the internal casing of the biopsy device contains energy absorbing material to absorb sound energy so as to reduce the noise when actuating or firing the device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a noise-absorbing material layer on one or more internal surfaces of the first trigger member body to reduce external noise during the firing of the apparatus, as taught by Swick, in order to muffle .

Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claims 3 and 13, the combination of the prior art, Terwilliger in view of Ginggen and Brennan fails to disclose: “a forward support hub member to fluidically seal the contamination collection member at a forward end thereof, the forward support hub member including a longitudinal connection aperture for operational connection to the inner needle member, and a vertical connection aperture for operational connection to the guide members”, in combination with the other limitations of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791